        Case 4:19-cv-00226 Document 412 Filed on 03/02/21 in TXSD Page 1 of 1
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                        IN THE UNITED STATES DISTRICT COURT                               March 02, 2021
                        FOR THE SOUTHERN DISTRICT OF TEXAS                              Nathan Ochsner, Clerk
                                  HOUSTON DIVISION

DWIGHT RUSSELL, et al.,                          §
                                                 §
                       Plaintiffs,               §
                                                 §
v.                                               §            CIVIL ACTION NO. H-19-226
                                                 §
HARRIS COUNTY, TEXAS, et al.,                    §
                                                 §
                       Defendants.               §

                                             ORDER

         The Felony Judges’ motion for an extension of time, (Docket Entry No. 410), is granted

and denied in part. The deadline for the Felony Judges to submit their preconference letter is

extended to 5:00 p.m. today, Tuesday, March 2, 2021. The parties and the Felony Judges must

appear, by Zoom, for the scheduled discovery conference on Wednesday, March 3, 2021 at 2:00

p.m..

         The Felony Judges should be prepared to discuss why additional time is needed to process

and address requests that, according to the plaintiffs, are substantially similar to those the Judges

received several months ago. The plaintiffs should be prepared to discuss their compliance with

the Rule 45, Rule 26, and Rule 34 requirements for, and limits on, discovery.

         SIGNED on March 2, 2021, at Houston, Texas.




                                              _______________________________________
                                                           Lee H. Rosenthal
                                                    Chief United States District Judge
